ACCEPTED
                                                                              01-15-00396-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                         7/9/2015 11:21:31 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK


          CASE NO. 01-15-00396-CV
                                                 FILED IN
                                          1st COURT OF APPEALS
                                              HOUSTON, TEXAS
              IN THE FIRST COURT OF APPEALS
                                          7/9/2015 11:21:31 PM
                     HOUSTON, TEXAS       CHRISTOPHER A. PRINE
           ___________________________________________
                                                  Clerk


                          John W. Hankins

                                    v.

                             Sarah T. Harris

           _______________________________________

        On Appeal from the 333rd Judicial District Court
                    of Harris County, Texas
              Trial Court Case No. 2014–01360
         ________________________________________

              APPELLANT’S NOTICE OF APPEARANCE AND
              DESIGNATION OF LEAD APPELLATE COUNSEL


TO THE HONORABLE COURT OF APPEALS:

     Under TEXAS RULE   OF   APPELLATE PROCEDURE 6.1(c), please note that

Sean Michael Reagan is now lead appellate counsel for Appellant, John W.

Hankins. Please send all further communications relating to this appeal

addressed to Mr. Reagan’s attention at Leyh, Payne & Mallia, PLLC, 9545

Katy Freeway, Suite 200, Houston, Texas 77024, or via email addressed to

sreagan@lpmfirm.com.



                                    1
                                    Respectfully submitted,

                                    LEYH, PAYNE & MALLIA, PLLC


                                    By: /s/ Sean M. Reagan
                                          Sean Michael Reagan
                                          sreagan@lpmfirm.com
                                          Texas Bar No. 24046689
                                          9545 Katy Freeway, Suite 200
                                          Houston, Texas 77024
                                          Telephone: 713-785-0881
                                          Facsimile: 713-784-0884

                                    ATTORNEY FOR APPELLANT

                      CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this document has been served
to all interested parties of record on July 9, 2015 as follows:

Brian B. Kilpatrick                             Via Email
H. Fred Cook                                    Via Email
Wilson, Cribbs & Goren, P.C.
2500 Fannin Street
Houston, Texas 77002

Jarrett L. Ellzey                               Via Email
W. Craft Hughes                                 Via Email
Hughes Ellzey, L.L.P.
2700 Post Oak Blvd., Suite 1120
Galleria Tower I
Houston, Texas 77056

Hartley Hampton                                 Via Email
Hampton & King
3 Riverway, Suite 910
Houston, Texas 77056



                                      2
William Feldman                        Via Email
Michael J. Mazzone                     Via Email
Michael T. Powell                      Via Email
Robert Carlton                         Via Email
Haynes & Boone, LLP
1221 McKinney Street, Suite 2100
Houston, Texas 77010-2007


                                       /s/ Sean M. Reagan
                                       Sean M. Reagan




                                   3